Citation Nr: 0731858	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a pulmonary condition due to pneumonia, and if 
so, whether entitlement to service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1954 to December 1956.  The veteran also 
served in the United States Air Force from August 1958 to 
August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for post traumatic stress disorder 
(PTSD) and a pulmonary condition due to pneumonia.  It is 
noted that a previous unappealed rating decision denied the 
claim of entitlement to service connection for a pulmonary 
condition due to pneumonia.  The RO apparently reopened this 
claim in May 2004, finding that the veteran had submitted new 
and material evidence, but denied the claim on the merits.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims of service connection for a pulmonary 
condition due to pneumonia.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims on appeal.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill VA's statutory duty to assist 
the veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the claims file reveals that the veteran stated in 
a VCAA notice received in April 2006 that he is disabled and 
living on social security and his wife's salary.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  Id.  
Records from the Social Security Administration are not in 
the file.  The Board finds that an attempt should be made to 
obtain those records, as they are relevant to the issues on 
appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2.  Obtain from the SSA a copy of any 
decision(s) awarding the veteran disability 
benefits, as well as copies of all medical 
records underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  After accomplishing any other development 
deemed appropriate, readjudicate the claim of 
entitlement to service connection for post 
traumatic stress disorder and whether new and 
material evidence has been received to reopen 
a claim of entitlement to service connection 
for a pulmonary condition due to pneumonia 
and if so, whether entitlement to service 
connection is warranted.  If the benefits 
sought in connection with the claims remain 
denied, the veteran and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and given 
the appropriate time period within which to 
respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

